Citation Nr: 1806854	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  14-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1968 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veteran Affairs (VA).

The Veteran failed to show for a Board hearing scheduled in November 2016.  To the Board's knowledge, the Veteran has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.702(d) (2017).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss as a result of his military service.

2.  The Veteran has tinnitus as a result of his hearing loss.


CONCLUSIONS OF LAW

1.  Service connection for bilateral ear hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).

2.  Service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran essentially contends that his bilateral hearing loss and tinnitus were caused by in-service noise exposure while serving on a ship in the Navy.  

The Board notes that the Veteran's service treatment records are negative for complaints or diagnosis of hearing loss or tinnitus.  Nevertheless, the Board finds the Veteran's detailed account of noise exposure in service to be credible.

The Board notes that the Veteran's hearing loss meets the criteria of 38 C.F.R. § 3.385 (2017) for the purposes of service connection.

The Board recognizes that the June 2011 VA examiner was unable to give an etiology opinion without resort to speculation.  The examiner stated that as the Veteran was only given a whispered voice test upon separation, high frequency hearing loss may not have been detected.  Furthermore, the Veteran reported a history of occupational noise exposure, therefore, it is likely or possible that aging, occupational noise exposure, and/or some other etiology may have contributed to his hearing loss and tinnitus.  However, a December 2008 private treatment record indicates that the Veteran has primarily a noise induced sensorineural hearing loss that has impaired his discrimination scores on the right side because of repeated exposure in the military working on aircraft carriers and exposed to jets, primarily on the right side.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for bilateral hearing loss is granted.  

As the Board has found service connection for bilateral hearing loss is warranted, and the June 2011 VA examiner stated that the Veteran's tinnitus was associated with his hearing loss, the Board finds service connection for tinnitus is also warranted. 


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


